Citation Nr: 0120656	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  01-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for lumbar 
degeneration, currently rated as 20 percent disabling.

2.  Entitlement to an effective date prior to June 7, 1999, 
for the grant of service connection for lumbar degeneration.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to July 
1956.

The August 2000 RO decision on appeal granted service 
connection for "lumbar degeneration," assigning a 10 
percent rating and a June 7, 1999, effective date.  The 
veteran appealed the assigned rating and the effective date.  
In October 2000, during the pendency of this appeal, the RO 
increased the rating to 20 percent disabling, effective June 
7, 1999.  Inasmuch as the grant of a 20 percent rating is not 
the maximum benefit for this disability under the rating 
schedule, and as the veteran has not expressly indicated that 
he wishes to limit his appeal to that particular rating, the 
claim for an increased rating for that disability remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine 
symptomatology is currently manifested by limitation of 
motion, arthritis, degenerative disk disease, marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, a 
narrowing or irregularity of the joint space, abnormal 
mobility on forced motion, and pain.

2.  In February 1997 the RO denied the veteran's request to 
reopen his claim for service connection for residuals of a 
low back injury.  The veteran did not complete his appeal of 
that determination.

3.  On July 7, 1999, the RO received the veteran's request to 
reopen a claim for service connection for residuals of a low 
back injury.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating for lumbar 
degeneration have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5295 (2000).

2.  An effective date prior to July 7, 1999, for the grant of 
service connection for lumbar degeneration is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400(q)(1)(ii), 
(r) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  38 U.S.C. § 5103A (West Supp. 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas V. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the provisions of the VCAA must be applied to the veteran's 
claims.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issues before the Board.  The evidence of record 
includes the veteran's complete service medical records, his 
post-service private treatment and hospitalization reports, 
reports of two VA examinations and statements by the veteran 
and his attorney.  Under the circumstances, the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought.  The Board concludes 
that the discussions in the rating decision, statement of the 
case, supplemental statement of the case, and the RO's 
letters to the veteran have informed the veteran and his 
attorney of the information and evidence necessary to warrant 
entitlement to the benefits sought, such that there has been 
compliance with VA's notification requirements under the 
VCAA.  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis V. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


I.  Increased Rating, Lumbar Spine

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board notes the 20 percent rating for 
the veteran's service-connected lumbar spine disability is 
effective June 7, 1999, the date of receipt of the veteran's 
request to reopen his previously denied claim.  Under these 
circumstances the Board will consider whether a higher rating 
is warranted on or subsequent to that date.

In an August 1995 statement one of the veteran's private 
physicians indicated that the veteran described 
"claudication  that comes on and limits his ability to walk.  
For example, he stated that he had to rest in coming in from 
the parking lot."  The veteran also was noted to describe 
"some intermittent mottling of both feet."  The examiner 
noted that the veteran had recently undergone an "aorta 
femoral bypass and subsequent femoral surgery."  The 
examiner also indicated that a general physical examination 
and a neurologic examination failed to localize the process 
to a single nerve territory, and that "[t]his does not 
appear to be coming from the lumbar region.  I think this is 
post surgical neuropathy ... .  ... It is also very clear that 
[the veteran] is not going to be able to return to his 
previous employment as a farmer due to the claudication and 
very limited exercise tolerance due to vascular 
insufficiency."

A May 1999 private computed tomography (CT) report of the 
lumbar spine contained a conclusion of moderate to severe 
changes of degenerative disc and facet joint disease, worse 
in the lower lumbar spine.

A June 1999 private physical therapy report contains findings 
of flexion of 45 degrees, extension of 15 degrees, straight 
leg raising of 65 degrees with hamstring tightness, standing 
less than 10 minutes, and walking up to 100 yards.  The 
examiner indicated that there was a "moderate" loss of all 
movements."  The examiner also indicated that 
neurologically, there were no motor or sensory deficits, and 
that, although there was a slight increase in tightness and 
pain with ankle dorsiflexion or hip internal rotation or 
abduction, there were no specific neural tension signs found.  
The therapist indicated that the veteran presented with 
impairments of posture, range of motion, muscle performance 
and motor control, with functional limitations of standing 
less than 10 minutes, walking up to 100 yards and decreased 
overall activity.

During a March 2000 VA orthopedic examination the veteran 
reported pain in his low back and his right leg; that he has 
not been able to do any heavy lifting since his inservice low 
back injury; that he has leg pain that is intensified with 
exercise; that he could only walk about 100 yards; that he 
walked from the canteen to the VA clinic area, and had to 
stop three times; that his pain is related more to exercise; 
that he cannot drive long distances due to leg pain; that the 
pain was in the lumbar area and was paraspinous, but more so 
on the right; and that the pain then radiates into his right 
buttock and down the outside part of his right thigh, right 
calf, and into the lateral aspect of his right ankle.  The 
veteran reported no numbness or tingling.  

Upon physical examination, deep tendon reflexes were slightly 
decreased at +1 in both lower extremities, but they were 
bilateral; the veteran had no obvious motor weakness; his 
pulses were +2 in both lower extremities; he had tenderness 
over the paraspinous muscles of the lumbar spine, right 
greater than left; and he had loss of the lordotic curvature.  
Range of motion testing of the lumbar spine, before exercise, 
revealed lateral flexion of 42 degrees, rotation of 34 
degrees, forward flexion of 88 degrees, with discomfort at 
this extreme, and backward extension of 18 degrees, with 
discomfort at this point.  Range of motion after exercise was 
found to be lateral flexion of 35 degrees, rotation of 23 
degrees, forward flexion of 75 degrees, with discomfort at 
this extreme, and backward extension of 18 degrees, with 
discomfort at this extreme.  A March 2000 VA X-ray report of 
the lumbar spine revealed an impression of multilevel 
degenerative disk disease with spondylolisthesis, Grade I, of 
L5 upon S1, and anterolisthesis of L3 upon L4.  Spondylosis 
at L5 is not excluded.  The impressions were: (1) 
degenerative disk disease of the lumbar spine with radicular 
type pain in the L3-L4 distribution on the right; and (2) 
degenerative arthritis of the lumbar spine.

During an October 2000 VA orthopedic examination the veteran 
reported having a medical procedure "reopening a left 
popliteal graft behind his left knee."  He also reported 
currently having continuous pain, which he noted to be 5 out 
of a possible 10, which worsened with exacerbations to 10 out 
of a possible 10.  He reported the pain was felt at about the 
L2/L3 level, radiated laterally to the right, then down the 
right greater trochanter to the lateral aspect of the right 
leg, to the right ankle.  He also reported tingling and 
decrease sensation in the right anterolateral thigh, but no 
muscle weakness. 

Upon physical examination , muscle stiffness was found 
bilaterally in the paraspinous muscles, with spasm in the 
lumbar area.  Deep tendon reflexes were found to be normal  
Only slightly decreased sensation both laterally and medially 
in his right foot was found; otherwise the sensory 
examination was entirely normal.  Motor examination was found 
to be normal with no sign of any weakness.  Range of motion 
testing revealed forward bending of 50 degrees, extension of 
10 degrees, right and left rotation of 10 to 15 degrees, and 
right and left lateral flexion of 10 degrees.  While the 
veteran was noted to be in much pain after exercise, the 
examiner indicated the ranges of motion were "not different 
than as previously mentioned."  The impression of the 
examiner was that the veteran's X-rays showed decreased disk 
spaces at T11 to T12, L3 to L4, L4 to L5, and L5 to S1.  
Spondylolisthesis was found in the three to 5 millimeter area 
at L3 to L4 and at L5 to S1, and the veteran was judged by 
the examiner to have moderately severe degenerative disease 
in his back.  The examiner indicated that since the straight 
leg raising test was positive, he thought that there was some 
nerve root involvement in the veteran's discomfort.

The veteran's attorney, on the January 2001 substantive 
appeal, indicated his opinion that the veteran "also should 
be rated for separate disabilities if there are more lumbar 
[sic] is involved, which the medical [sic] hints at, 
including neuropathy."

Generally, both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected rating, and the rating of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.  In the present case the symptomatology 
of the veteran's lumbar spine disability includes limitation 
of motion, arthritis, DDD and pain.  When it is not possible 
to separate the symptomatology of service-connected and non-
service connected disorders, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, dictates that such symptomatology be 
attributed to the service connected disorder.  61 Fed. Reg. 
52,698 (Oct. 8, 1996); Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam).  Thus, the totality of the veteran's 
lumbar spine symptomatology, as noted above will be used to 
rate the degree of impairment caused by the residuals of his 
inservice back injury.

The RO has assigned a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5292, which rates limitation of 
motion of the lumbar spine.  Lumbar spine disabilities are 
rated in accordance with 38 C.F.R. § 4.71a, DC's 5285-5286, 
5289, and 5292-5295.  As the evidence does not show fractured 
vertebra or ankylosis, DC's 5285-5286 and 5289 are not 
applicable.  The October 2000 VA examination report contains 
a finding of "spasm in the lumbar area."  Under DC 5295, 
which rates lumbosacral strain, a severe strain, with listing 
of the whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or a narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating; with muscle spasm on extreme 
forward bending, and a loss of lateral spine motion, 
unilateral, in the standing position, warrants a 20 percent 
evaluation.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In the present 
case the Board finds that the veteran's lumbar spine 
symptomatology more nearly approximates the criteria required 
for a 40 percent rating under this code.  The Board also 
notes that DC 5294, which rates sacro-iliac injury and 
weakness, provides the identical criteria for rating this 
disability as does DC 5295.  Thus, a rating under this code 
would not result in a rating in excess of 40 percent.

The Board notes that the lumbar X-ray reports of record 
contain impressions which include degenerative arthritic 
changes.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Under DC 5292, which rates limitation of motion of 
the lumbar spine, a severe limitation warrants a 40 percent 
rating and a moderate limitation warrants a 20 percent 
rating.  Thus, the veteran's limitation of motion 
symptomatology, even if found to be severe, would result in 
no more than a 40 percent rating.

DC 5293, which rates intervertebral disc syndrome, does 
provide for a 60 percent  rating.  The veteran's disability, 
however, has not been characterized as "pronounced."  
Absent ankle jerk has not been among the findings.  Muscle 
spasm has not been persistently reported.  The October 2000 
examiner assessed the condition as moderately severe which is 
compatible with the 40 percent rating.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected lumbar spine 
disability, standing alone, presented an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Fleshman v. Brown, 9 Vet. App. 406, 412 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service-connected 
disability, as to render impractical the application of the 
regular schedular standards.  In that regard, the most recent 
evidence indicates it is the veteran's vascular disabilities, 
rather than his lumbar spine disability, which result in his 
employability problems, and there is no evidence of record of 
hospitalization for lumbar spine complaints.  Accordingly, 
the Board concludes that referral to the appropriate 
officials for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.


II.  Earlier Effective Date

In the September 2000 statement which was accepted as a 
notice of disagreement with the August 2000 RO decision that 
granted service connection for lumbar degeneration, a 10 
percent rating, and a June 7, 1999 effective date, the 
veteran's attorney indicated that the veteran "would like an 
explanation why June 7, 1999 was the effective date."

The veteran's initial claim for service connection for a low 
back condition was received in February 1965, and was denied 
by a June 1965 RO decision.  The veteran did not appeal that 
decision.  In April 1996 the veteran requested that his claim 
be reopened on the basis of new and material evidence.  A 
July 1996 RO decision found that new and material evidence 
had not been submitted to reopen that claim.  The veteran did 
not appeal that decision.  The veteran subsequently submitted 
additional evidence.  A September 1996 RO decision again 
found that new and material evidence had not been submitted 
to reopen the claim.  The veteran did not appeal that 
decision.  In November 1996 the veteran submitted additional 
evidence.  A February 1997 RO decision again found that new 
and material evidence had not been submitted to reopen the 
claim.  In June 1997 the veteran filed a notice of 
disagreement with that decision, and a statement of the case 
was issued in July 1997.  He veteran did not file a 
substantive appeal within one year of the February 1997 RO 
letter to him notifying him of the decision; thus the 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.304, 20.1103 
(2000).  On June 7, 1999, the RO received additional evidence 
submitted by the veteran's attorney; an August 2000 RO 
granted service connection for lumbar degeneration and 
assigned a 10 percent rating, effective July 7, 1999.  An 
October 2000 rating decision granted a 20 percent rating, 
effective July 7, 1999.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110 (West 1991) and 38 C.F.R. 
§ 3.400.  38 C.F.R. § 3.400(q)(1)(ii) provides that, for 
grants of service connection based upon the submission of new 
and material evidence received after a final disallowance, 
the effective date will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.



In the present case, as noted above, the February 1997 RO 
decision is a final disallowance.  Thus, as the earliest 
allowable effective date for grants of service connection 
based upon the submission of new and material evidence 
received after a final disallowance, as provided in 38 C.F.R. 
§ 3.400(q)(1)(ii), would be the date of receipt of the claim 
to reopen, the veteran's claim for an effective date prior to 
July 7, 1999 must be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law. 


ORDER

A 40 percent rating for lumbar degeneration is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An effective date prior to June 7, 1999, for the grant of 
service connection for lumbar degeneration, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

